DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that the reference to Sartorious does not teach measuring the spectral phase of individual laser pulses, the Examiner respectfully disagrees. Attention is brought to paragraph 71 of Sartorious, wherein “the intensity of the second pulses that have passed through the saturable absorber contains information on the relative phase between the first and second pulses”. Further, the claims as written do not recite the limitation of “measuring the spectral phase of the individual laser pulses”.
Attention is also brought to paragraphs 74-75 of Sartorious, which explicitly discloses the time-gated detection of the transmitted pulses.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a variable delay encoded in one spatial dimension of a laser pulse) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitation of “measuring one of: a transmitted and a reflected spectrum as a function of the delay and obtaining amplitude and phase characterization of a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2015/0253199 to Sartorius et al. (provided by applicant).

In regards to claims 18 and 20, Sartorius discloses and shows Figures 3 and 5, a method, comprising propagating a first ultrashort laser pulse (1a) through a low band-gap material photoexcited (5) by a second independent ultrashort laser pulse (1b), varying a delay between the first ultrashort laser pulse and the second ultrashort laser pulse, measuring one of: a 
[claim 20] comprising one of: i) transmitting the first ultrashort laser pulse through the photoexcited material and ii) reflecting the first ultrashort laser pulse from a surface of the photoexcited material (Figures 3 and 5) (par. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sartorius, in view of US Patent 5,530,544 to Trebino et al. (provided by applicant).

In regards to claims 1-2, 4, 7, 11 and 16-17, Sartorius discloses and shows in Figures 3 and 5, a method, comprising forming a linear temporal non-stationary amplitude filter by interacting a high intensity ultrashort laser pump pulse (1a) with a photo-excitable material (5), focusing an ultrashort broadband laser probe pulse (1b) over the photo-excited material, measuring a transmitted spectrum as a function of a delay between the first ultrashort laser pulse and the photoexcited material and obtaining phase characterization of the first ultrashort laser pulse from the measurement (par. 3-4, 9-14, 69-70, 77);
[claim 2] comprising varying a delay between the probe pulse and the photo-excited material (par. 3, 27); 
[claim 4] comprising varying a delay between the probe pulse and the photo-excited material, wherein said varying the delay comprises introducing a variable delay along one dimension of the pump pulse (par. 3, 27);  
[claim 7] comprising one of: i) transmitting the probe pulse through the excited material and ii) reflecting the probe pulse from a surface of the excited material; and collecting the probe pulse after focus (Figures 3 and 5) (par. 13);  

[claim 16] wherein the photo-excitable material has a thickness comprised in a range between 100 nm and 100 µm (par. 14);  
[claim 17] wherein the photo-excitable material has a thickness of at most 2 mm (par. 14).   

Sartorius differs from the limitations in that it is silent to the method further comprising: acquiring a two-dimensional spectrogram and retrieving amplitudes and phases of both temporal probe pulse and linear non-stationary amplitude filter from the two-dimensional spectrogram.  
However, Trebino teaches and shows in Figure 1a, a system and method for measuring the intensity and phase of ultrashort light pulses and optical properties of materials, wherein ultrashort pump and probe pulses of light irradiate a nonlinear optical material and a spectrometer is utilized to obtain a resulting spectrum of light (col. 2, ll. 56-65; col. 3, ll. 28-42; col. 8, ll. 43-51; col. 11. ll. 18-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Sartorius to include the spectrometer discussed above for the advantage of simultaneously obtaining intensity and phase information or ultrashort light pulses and optical materials, with a reasonable expectation of success. 




In regards to claims 3, 5 and 6, Sartorius differs from the limitations in that it is silent to the method comprising: varying a delay between the probe pulse and the photo-excited material, wherein said varying the delay comprises using a translation stage on the path of the probe pulse, the method comprising acquiring a spectrum for a range of delay values; [claim 5] comprising varying a delay between the probe pulse and the photo-excited material, wherein said varying the delay comprises introducing a variable delay along one dimension of the pump pulse, the method comprising focusing the pump and probe pulses to a line along the one dimension, and then dispersing the probe pulse, each point of the line in the one dimension being dispersed corresponding to a spectrum at different pump delays; [claim 6] comprising introducing spectral interferometry on the probe pulse path.  
However, Trebino teaches and shows in Figure 1a, a system and method for measuring the intensity and phase of ultrashort light pulses and optical properties of materials, wherein a translational stage is utilized to vary a delay (col. 31, ll. 51-56), and a focusing lens and a dispersing spectrometer are utilized to obtain a spectrum (col. 10, ll. 66 to col. 11, ll. 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Sartorius to include the delay and spectrometer elements discussed above for the advantage of simultaneously obtaining intensity and phase information or ultrashort light pulses and optical materials, with a reasonable expectation of success. 


In regards to claims 8-10, 12-15 and 19, Sartorius discloses: [claim 12] wherein the pump pulse has a wavelength in a range between 200 nm and 20 microns; and the probe pulse has a duration comprised in a range between 5 fs and 1 ns, and a wavelength in a range between 200 nm and 20 microns (par. 15).  
Sartorius differs from the limitations in that it is silent to the method, comprising:
[claim 8] selecting a wavelength of the pump pulse depending on the photo-excitable material;  
[claims 9, 19] wherein the pump pulse has a duration of at most 1 ps, an intensity of at least 1x1012 W/cm2 at the surface of the material and; and the probe pulse has an intensity of at most 1x1011 W/cm2 at the surface of the material; 
[claim 10] comprising adjusting an energy of the pump pulse to reach an absorption saturation of the probe pulse and a fluence below the photo-excitable material ablation threshold;  
 [claim 13] wherein the probe pulse has an intensity of at most 1x1011 W/cm2 at the surface of the material, and 0>Δω/ω0>2, Δω being a bandwidth thereof and ω0 a central frequency thereof;  
[claims 14, 19] wherein the material has a band gap in a range between 0.5 and 9 eV;
[claim 15] wherein the material has a band gap in a range between 0.5 and 4 eV.

However, a mere design choice of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, it has been In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Sartorius to include the design choices for the light source and excitable material as discussed above for the advantage of performing mere design choices to optimize a system and method configuration, with a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886